DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Shorthand
Examiner abbreviations/shorthand include column number followed by a colon “:” then line number(s); for example, the shorthand for column 1 lines 1-30 is 1:20-30.

Status of Claims
This office action is in response to the Applicant’s amendments and remarks filed 03/08/2022.  The Applicant has amended claims 1-10.  Claims 1-10 are currently pending and presented for examination.

Reply the Applicant’s Remarks
The Applicant’s remarks filed on 03/08/2022 have been fully considered and are addressed as discussed below.
Claims 1-10 are amended only for form.
This statement is not correct at least for the reason that claim 1 was rejected under 35 U.S.C. § 112(b) and the Applicant has not traversed that rejection, but rather has amended the claim to overcome the rejection.  In addition, the Applicant has amended claims to overcome the 35 U.S.C. § 112(f) claim interpretation.  Further, the amendments due not merely correct 

Claim Objections 
	Applicant’s amendments to claims 1 and 4 overcome the objection to those claims.  The objection his hereby withdrawn.

35 U.S.C. § 112(f) Interpretation.
Based on the Applicant’s amendments to claims 1-10, the claims are no longer interpreted as invoking 35 U.S.C. § 112(f). 

35 U.S.C. § 112(b) Interpretation.
Applicant’s amendments to claim 1 overcomes the rejected of claim 1 (and 2-6 based on their dependency) as being indefinite under 35 U.S.C. § 112(b).  Accordingly, the rejection is withdrawn.  

Claim Rejections - 35 USC § 103
The Applicant submits that the combination of Shirakata et al. 20180144623 (“Shirakata”),  Yang et al. US 2019/0318620 A1 (“Yang”), and Ran US 2019/0096238 A1 (“Ran”) “does not disclose or suggest a platform for supervising . . . as recited in independent claim 1, and similarly in independent claim 9.” REM 10-11.
First the Applicant attempts to contrast the claims from the Shirakata reference by asserting that “Shirakata is directed to a system of collective perception of road infrastructure intersection.” REM 11. And “Shirakata discloses that a source 101 external to target vehicle 401 selects and provides images to the device 102 on board the target vehicle 401 . . . The on-board device 102 detects the presence of obstacles in the blind spot of the vehicle 401, and informs 
This argument is not persuasive.  
The non-final rejection of 01/25/2022 clearly mapped the limitations of claim 1 to the Shirakata, Yang, and Ran prior art references.  However, the Applicant’s remarks do not point to any specific errors in the rejection or explain why the Applicant believes that the specifically cited portions of the Shirakata, Yang, and Ran references fail to teach the limitations recited in claim 1.  
The Applicant’s main arguments do not point the actual claim limitations that support their argument.  As an example, the Applicant argues that “Shirakata does not disclose a remote supervision platform”.  However, the word “remote” is not recited in claim 1.  The only structural elements recited in claim 1 that limit the term “platform” are the “one or more processors.”  In addition, the Applicant’s arguments do not provide any explanation as to why the Applicant believes that the platform recited in the claims excludes the roadside apparatus disclosed by Shirakata. 
The Applicant further argues that “Shirakata does not  disclose . . . processing of the data received in order to limit the generation of driving setpoint(s) to be transmitted by making it subject to the meeting of a double condition: that the  detected   external  element,  e.g.,  by   a  collective perception, is both   (1) in the predetermined safety zone including the predefined route of a target vehicle and (2) outside the field of view of the obstacle detection module 
Accordingly, this argument is not persuasive.
Next the Applicant argues that “[f]urther, Shirakata does not disclose or suggest the generation of a driving instruction to a vehicle of the infrastructure  (corresponding to the target vehicle or to another vehicle) conditioned on the fact that the element external to the target vehicle is both in a predetermined safety zone including the predefined route of a target vehicle and outside the field of view of the obstacle detection module on board the same target vehicle. Id. 13.  For example, claim 1 recites generate and send a driving setpoint (emphasis added).  This term is not further limited by the claim, yet the Applicant asserts that the setpoint corresponds to a “driving instruction.”  However, under BRI claim 1 does not require this interpretation. In addition, the Applicant’s arguments only make the assertion, but fails to explain why the interpretation offered is supported by the claim language. 
Accordingly, this argument is not persuasive.
The Applicant similarly states “[a]ccording to the present invention, on the other hand, the predetermined safety zone including the predefined route and the field of vision of the obstacle detection module are  two parameters that condition the generation of instructions by the supervision platform. In other words, according to the present invention, the supervision platform takes advantage of its knowledge of the predefined route and the field of vision of the obstacle detection module of the target vehicle.”  REM 13.  Again, under BRI claim 1 does not require this interpretation. Further, the Applicant’s arguments merely make the assertion, but fails to explain why the interpretation offered is supported by the claim language. 
Accordingly, this argument is not persuasive.
Next the Applicant attacks the Yang and Ran references.  Id. 14-16.  

Applicant makes similar arguments regarding the Ran reference. Id. 15-16. However, as discussed above, under BRI claim 1 does not require this interpretation. In addition, the Applicant’s arguments just make the assertion, but fails to explain why the interpretation offered is supported by the claim language. 
Finally, Applicant’s arguments attempt to explain why the Zhu, Kobilarov, and Takehara fail to cure the deficiencies in Sharika, Yang. and Ran. Id. 16-19.  As discussed above, the Applicant has not shown that the rejection of independent claims 1 and 9 is in error, therefore, these arguments are moot.
The Applicant is invited to amend the independent claims so that the arguments are clearly supported by the claim language.  However, the independent claims, as written do not require the interpretations asserted by the Applicant.
For the reasons explained above, the rejection of independent claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Shirakata et al. 20180144623 (“Shirakata”) in view of Yang et al. US 2019/0318620 A1 (“Yang”) or Ran US 2019/0096238 A1 (“Ran”) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the type of setpoint" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakata et al. 20180144623 (“Shirakata”) in view of Yang et al. US 2019/0318620 A1 (“Yang”) or Ran US 2019/0096238 A1 (“Ran”).

As per Claim 1
Shirakata discloses [a] platform for supervising an infrastructure for transport vehicles [at least see Shirakata FIG 1 (101); ¶ 23 (intersection information distribution system 100)] at least one target vehicle of the transport vehicles including at least one obstacle detection module with a predetermined field of view [at least see Shirakata FIG. 1 (102); ¶ 23 (onboard apparatus 102); ¶ 52 ([t]he onboard apparatus 102 is mounted on a target vehicle 401 on the road)] and a geolocation module that are embedded [at least see Shirakata FIG. 1 (1025); ¶ 35 ([t]he area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information)
said target vehicle being configured to follow a predefined route on the infrastructure [at least see Shirakata FIG. 4; ¶ 36 (the UI 1026 may be constituted by an interface of a controller for automatic driving.); ¶ 53 (target vehicle enters the intersection)],
the platform comprising: 
on or more processors [at least see Shirakata ¶ 34 (controller 1011 is typically constituted by a central processing unit (CPU) and a software program) configured to:
acquire, at a current moment, at least one piece of information representative of a presence or an absence, in a predetermined safety zone comprising the predefined route, of an external element outside the target vehicle [at least see Shirakata FIG. 1 (1016); ¶ 23 (a plurality of image capturers); ¶ 24 (capturing images of areas that are blind spots around an intersection . . . the position estimator 1015 estimates the position of the onboard apparatus 102, and the roadside apparatus 101 selects and transmits a piece of driving assistance information needed from among pieces of driving assistance information stored in the storage unit 1024 in accordance with the position of the vehicle); FIG. 4 (1016-x); ¶ 75 (determining a target object that is an obstacle from a captured image of a blind-spot area, and thereafter, communicating the obstacle to the driver)]
determine whether, at the current moment, the external element is in the field of view or outside the field of view of the obstacle detection module of the target vehicle [at least see Shirakata FIG. 2 (S205); ¶ 44 (the position estimator 1015 of the roadside apparatus 101 determines the lane and the direction of travel in and around the intersection from the estimated position of the onboard apparatus 102 and determines blind-spot areas of the vehicle in which the onboard apparatus 102 is mounted)].
Shirakata discloses distributing driving assistant information regarding the blind-spot areas to at least one vehicle on the infrastructure when the external element is outside the field of view of the obstacle detection module of the target vehicle [see Shirakata ¶ 46 (the millimeter-wave communicators 1013 distribute driving assistance information regarding the and  generate and send a driving setpoint.
However, Yang teaches and configured to generate and send a driving setpoint [at least see Yang FIG. 2 (Traffic Management Engine); ¶ 59 (the vehicle monitor 222 monitors the connected vehicles associated with the intersection); ¶ 60 (the delay predictor 224 predicts a vehicle delay 324 and a vehicle movement 326 for each vehicle for a given point in time); ¶ 94 (which the vehicle dynamics controller 228 may be used to control the vehicle dynamics of one or more of the vehicles 103 at the intersection.)].
Also Ran teaches and generate and send a driving setpoint [at least see Ran ¶¶ 5,6 (IRIS systems and methods provide vehicles with individually customized information and real-time control instructions for vehicle to fulfill the driving tasks); ¶¶ 32-34 (Data from RSUs may include, but is not limit to: a. Vehicle control instructions, such as: desired longitudinal and lateral acceleration rate, desired vehicle orientation; b. Travel route and traffic information, such as: traffic conditions, incident, location of intersection, entrance and exit;); ¶ 41 (a vehicle control module is used to execute control instructions from an RSU for driving tasks such as, car following and lane changing.)]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to control connected vehicles as taught by Yang or Ran in order to prevent collisions at intersections and optimize intersection performance [Yang ¶ 8].

As per Claim 2
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 1, but Shirakata does not specifically disclose, but Yang teaches wherein, when the element external to the target vehicle is moving, one or more processors is configured to receive one or more of speed and acceleration information associated with the information representative of the presence of the external element [at least see Yang ¶ 58 (the delay predictor may process the dynamic vehicle data to predict various dynamic parameters of the vehicles (e.g., speed of vehicle, rate of velocity change of vehicle, time of arrival of vehicle to the conflict zone, time needed for vehicle to traverse intersection from current position, etc.) ¶ 59 (at any time step t, connected vehicles can share their dynamics with the traffic management engine 102, including their current distances to the intersection, current speeds, and times and speeds entering the control region); ¶ 64 (the vehicle monitors 222 receives dynamic vehicle data reflecting the dynamics of the connected vehicles within the control region of the intersection. The dynamic vehicle data may specify the geolocation of the vehicle and other dynamic vehicle parameters, such as speed, rate of speed change (e.g., acceleration, deceleration, etc.), steering angle, braking value (e.g., reflecting the level of braking, if any), etc.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to monitor dynamic vehicle data by the traffic management engine as taught by Yang in order to prevent collisions at intersections and optimize intersection performance [Yang ¶ 8].

As per Claim 3
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 2, but Shirakata does not specifically disclose, but Yang teaches wherein the one or more processors is further configured to supply one or more of: (i) a prediction of the route of the external element and (ii) at least one prediction of a spatial-temporal contact position between the external element and the target vehicle on the predefined route.
However, Yang teaches wherein the analysis and regulation module comprises a prediction tool configured to supply a prediction of the route of the external element and/or at least one prediction of a spatial-temporal contact position between the external element and the target vehicle on the predefined route [at least see Yang FIG. 4C; ¶ 54 (The conflict identifier 220 has determined that these movement options p.sub.1 and p.sub.6 conflict)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to monitor dynamic vehicle data by the traffic management engine to predict a collision point as taught by Yang in order to prevent collisions at intersections and optimize intersection performance [Yang ¶ 8].

As per Claim 7
Shirakata in combination with Yang or Ran discloses [a] target vehicle configured to follow a predetermine route on the infrastructure for transport vehicles supervised by a supervision platform according to claim 1 [see rejection to claim 1 above], and Shirakata further discloses the target vehicle comprising:
the at least one obstacle detection module with the predetermined field of view [at least see Shirakata FIG. 1 (102); ¶ 23 (onboard apparatus 102); ¶ 52 ([t]he onboard apparatus 102 is mounted on a target vehicle 401 on the road)] and the geolocation module that are embedded [at least see Shirakata FIG. 1 (1025); ¶ 35 ([t]he area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information)], said target vehicle being configured to follow a predefined route on the infrastructure [at least see Shirakata FIG. 4; ¶ 36 (the UI 1026 may be constituted by an interface of a controller for automatic driving.); ¶ 53 (target vehicle enters the intersection)],
and a receiver and processor system configured to receive and process the driving setpoint sent by the supervision platform in the presence of the external element both in the predetermined safety zone comprising the predetermined route and outside the field of view of the obstacle detection module of the target vehicle [at least see Shirakata ¶ 4 (The one or more first wireless communicators perform directional communication with a second wireless communicator mounted on a vehicle. . . . The one or more first wireless communicators transmit the selected piece of data to the second wireless communicator of the vehicle); ¶ 99 (An intersection information distribution apparatus), ¶ 102 (An intersection information distribution method)].

As per Claim 8 
Shirakata discloses [a] transport system comprising: the supervisory platform according to claim 1 [see rejection of claim 1] and a fleet of transport vehicles configured to move on the infrastructure for transport vehicles, the fleet of transport vehicles comprising the at least one target vehicle [at least see Shirakata FIG. 6; ¶ 19 (broadcast and distribute all pieces of driving assistance information to a plurality of vehicles in and around an intersection at which accidents frequently occur)].
Note: the fleet of vehicles recitation does not exclude the Shirakata reference because a single vehicle reads on the fleet of vehicles since fleet includes one target vehicle.
Shirakata further discloses comprising at least one obstacle detection module with the predetermined field of view [at least see Shirakata FIG 1 (101); ¶ 23 (intersection information distribution system 100)] and the geolocation module that are embedded [at least see Shirakata FIG. 1 (1025); ¶ 35 ([t]he area detector 1025 may detect an intersection by using a generally available navigation system or a generally available device capable of obtaining global positioning system (GPS) information)], said target vehicle being configured to follow a predefined route on the infrastructure [at least see Shirakata FIG. 4; ¶ 36 (the UI 1026 may be constituted by an interface of a controller for automatic driving.); ¶ 53 (target vehicle enters the intersection)].
at least one vehicle of the transport vehicles of the fleet of transport vehicles including a receiver and processor system configured to receive and process the driving setpoint sent by the supervision platform in the presence of the external element in the predetermined safety zone comprising the predetermined route and outside the field of view of the obstacle detection module of the target vehicle [at least see Shirakata ¶ 4 (The one or more first wireless communicators perform directional communication with a second wireless communicator mounted on a vehicle. . . . The one or more first wireless communicators transmit the selected piece of data to the second wireless communicator of the vehicle); ¶ 99 (An intersection information distribution apparatus), ¶ 102 (An intersection information distribution method)].

As per Claim 9
	Claim 9 is a process claim (method for) which includes limitations analogous to claim 1 an apparatus claim.  For the reasons given above with respect to claim 1, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran.

As per Claim 10
Shirakata discloses [a] non-transitory computer-readable medium on which is stored a computer program comprising software instructions which, when executed by a computer, carry out a supervision method [at least see Shirakata ¶ 6 (It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof.)].  And as discussed above Shirakata in combination with Yang or Ran discloses according to claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran as applied to claim 3 above, and further in view of Zhu et al. US 2021/0221405 A1 (“Zhu”).

As per Claim 4
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 3, but Shirakata does not specifically disclose, but Zhu teaches wherein the spatial-temporal position corresponds to an elliptical zone and wherein one or more processors is further configured to calculate parameters of the elliptical zone, the surface of the elliptical zone being proportional to a degree of uncertainty associated with the prediction supplied by the prediction tool  [at least see Zhu FIGS. 6, 8; ¶ 52 (FIG. 6 is a chart illustrating an example of a probabilistic ellipse-by-ellipse prediction over a period of time according to one embodiment; ¶ 54 (As shown in FIG. 6, an ellipse for a time point further into the future has a higher uncertainty and is represented by a larger ellipse.); ¶ 57 (generates a probability ellipse based on the predicted location at the each time point, where the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to predict the motion of the obstacle at different time periods as taught by Zhu so that autonomous vehicle can more safely navigate in areas where there is a large number of pedestrians [Zhu ¶¶ 3, 19].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran as applied to claim 3 above, and further in view of Kobilarov et al. US 10,671,076 B1 (“Kobilarov”).

As per Claim 5
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 3, but Shirakata does not specifically disclose, however Kobilarov teaches wherein the one or more processors is configured to verify, at least at one moment after the current moment, the validity of the one or more prediction of the route and the at least one prediction of the special-temporal contact position, and to adapt the driving setpoint to the later moment as a function of said validity  [at least see Kobilarov FIG. 7; 2:54-63 (the prediction system can update a probability that the third-party object can choose various trajectories based on feedback from the perception system.  One or more possible predicted trajectories of the third-party object can be provided to a planner system of the autonomous vehicle to be incorporated into planning a trajectory of the autonomous vehicle); 30:53 to 31:15 (determine a difference between the velocity vector or direction associated with the vehicle 710 and the directions of the predicted trajectories 712, 716, and 720, and determine a probability based at least in part on the differences.  In some instances, if the vehicle 710 enters one of the predicted trajectory regions 714, 718, and 722, the action can alter a probability associated with one or more of the predicted trajectories 712, 716, and 720.  For example, if the vehicle 710 enters the predicted trajectory region 714 (or exhibits behavior indicating that the vehicle 710 can enter the predicted trajectory region 714, such as turning toward the predicted trajectory region 714), a probability that the vehicle 710 can pursue the third predicted trajectory 720 can decrease (e.g., from 33% to some minimal value), while a probability that the vehicle 710 can pursue the second predicted trajectory can increase (e.g., from 33% to 45%), and a probability that the vehicle 710 can pursue the first predicted trajectory can also increase (e.g., from 33% to 55%).)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to predict the path of a possibly interfering object and update .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakata in view of Yang or Ran as applied to claim 3 above, and further in view of Takehara et al. US 2017/0276780 A1 (“Takehara”).

As per Claim 6
Shirakata in combination with Yang or Ran discloses [t]he platform according to claim 1 but Shirakata does not specifically disclose, however Takehara teaches  wherein the platform is configured to classify the external element according to a plurality of categories comprising: another vehicle, separate from the target vehicle, traffic congestion, a pedestrian or group of pedestrians, a bicyclist or group of bicyclists, a construction or restricted traffic zone, a weather phenomenon, a natural obstacle, and to adapt the type of setpoint based on the category of external element  [at least see Takehara FIG. 7; ¶¶ 58-99 that teaches first detecting a moving body, then classifying the detected moving body as a vehicle, pedestrian, or bicycle); clm 6 (estimating the sudden appearance factor as low); clm 19].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection information distribution apparatus disclosed in Shirakata to classify the interfering object as taught by Takehara and use this classification to estimate a sudden appearance of the object also taught by Takehara in order to control the vehicle disclose in Shirakata in order to prevent collisions between that controlled vehicle as a suddenly appearing object.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668